Citation Nr: 0638037	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, as secondary to service-connected adenocarcinoma of 
the pancreas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Navy from 
October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran, while in service with the U.S. Navy, 
participated in exercises which included atmospheric testing 
of nuclear weapons.  In July 2002, he developed 
adenocarcinoma of the pancreas for which he underwent 
surgical intervention (Whipple procedure), radiation 
treatment, and chemotherapy.  The veteran was granted service 
connection for pancreatic cancer, based on exposure to 
ionizing radiation, in August 2003.  See 38 C.F.R. §§ 3.309, 
3.311.  

The veteran has a self-reported history of diabetes mellitus 
dating over the last 20-25 years.  He contends, essentially, 
that as the exact onset of his adenocarcinoma is unknown, 
that his diabetes mellitus was caused by the development of a 
hidden pancreatic tumor and that as such, he is entitled to 
secondary service connection for diabetes.  

The service medical records are negative for any findings 
relating to diabetes mellitus or a disease of the pancreas, 
to include cancer.  The veteran does not contend that his 
diabetes mellitus was incurred during service; rather, he 
asserts that it is due to his service-connected pancreatic 
cancer, to include treatment for same.  

The first indication in the record of diabetes mellitus, Type 
II, comes in the form of a surgical pathology report dated in 
July 2002, associated with the veteran's Whipple procedure.  
While this is the first indication of a medical diagnosis of 
diabetes, the veteran has reported that he has had diabetes 
for at least the last 20 years.  If this is indeed the case, 
the record does not encompass the entire course of the 
veteran's diabetic treatment.  As such, it is necessary to 
obtain copies of all medical records relating to any 
treatment the veteran has received for his diabetes since his 
alleged diagnosis 20 years ago.  38 C.F.R. § 3.159(c)(1)(2) 
(2006).

It is apparent in reviewing the medical evidence of record 
that since undergoing treatment for pancreatic 
adenocarcinoma, the veteran's diabetes has necessitated more 
aggressive treatment.  In August 2002, he was hypoglycemic 
and required adjustments to his insulin therapy.  While his 
serum glucose level was later found to be in "relative 
control", the veteran still required "tube feed" insulin 
therapy and presented with "dark amber" urine approximately 
one month after undergoing the Whipple procedure.  On August 
1, 2002, the veteran was able to tolerate a normal diet, but, 
on August 3, 2002, he was placed on a special diabetic diet.  
Understanding these relatively recent findings, which show 
fluctuation in the veteran's diabetic control, the need for 
all records regarding the veteran's diabetic treatment is 
important.  Specifically, the medical evidence currently of 
record does not speak to the veteran's pre-cancerous diabetic 
treatment or indicate at what point the veteran began insulin 
therapy.  These points must be addressed as they relate to 
the veteran's claim that his diabetes was caused by his 
service-connected pancreatic cancer and/or associated 
therapeutic measures.

The Board further notes that the veteran was afforded a VA 
examination to evaluate his diabetes in July 2006.  In this 
report, the examiner made note of the fact that diabetes 
mellitus, Type II, is "20-50" percent of the time a side-
effect to a Whipple surgical resection.  Based, however, on 
the veteran's subjective history of diabetes dating over the 
last two decades, the examiner found it unlikely that 
diabetes was related to his treatment for pancreatic cancer.  
The examiner went on to note that the veteran's "control has 
improved after resection (likely due to weight loss)" and 
that at the time of examination, he "[was] not having 
hypoglycemia."  However, the examiner did not address the 
difference between the veteran's pre-cancerous treatment of 
diabetes and his post-cancerous treatment, or how the 
surgical, medical, or radiation therapy might have played a 
role in aggravating the veteran's diabetes.  

The Board notes that disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2006).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  

In light of this legal requirement and the facts of record, 
it is essential to view the medical records concerning the 
veteran's diabetes before his diagnosis of pancreatic cancer 
so that they may be compared to his post-cancerous diabetic 
treatment.  The RO is directed to obtain from the veteran all 
names and addresses of health care providers who have treated 
him for diabetes mellitus, Type II, since his alleged 
diagnosis roughly 20 years ago.  After these records have 
been obtained, the examiner who conducted the July 2006 VA 
examination, if available, should review the relevant medical 
and laboratory evidence in the claims file and render an 
opinion on any difference in degree of pre-cancerous and 
post-cancer diabetic treatment, if present, and address the 
question of whether the veteran's pancreatic cancer and 
subsequent therapy caused or aggravated his diabetes.  The 
examiner must be asked to address the veteran's specific 
contention that his diabetes mellitus was caused by a latent 
pancreatic adenocarcinoma existing before the veteran's 
diagnosis with the disease in July 2002.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2006).

2.  Notify the veteran and his 
representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3.  Obtain from the veteran the names and 
addresses of all medical professionals who 
have ever treated him for diabetes 
mellitus, particularly those who have 
treated him before the onset of pancreatic 
cancer in July 2002.  Upon the veteran's 
response, obtain copies of medical records 
from these providers and include them in 
the claim file.

4.  Upon receipt of copies of the 
veteran's pre-cancerous diabetic 
treatment, for the purpose of determining 
the etiology of diabetes mellitus, and, 
specifically, whether this disorder was 
aggravated by his diagnosed pancreatic 
adenocarcinoma, forward the claim file to 
the same physician who conducted the July 
2006 VA examination, if available, and ask 
him to provide an opinion addressing the 
following:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's current diabetes 
mellitus, Type II, was caused or 
aggravated by his service-connected 
adenocarcinoma of the pancreas, to 
include treatment for the pancreatic 
cancer.

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of 
aggravation as to find against 
aggravation.  More likely and as 
likely support the contended 
relationship; less likely weighs 
against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If it is determined that the 
veteran's diabetes mellitus was 
aggravated by his service-connected 
pancreatic adenocarcinoma, to the 
extent possible, the examiner is 
requested to provide an opinion as 
to approximate baseline level of 
severity of the diabetes mellitus 
before the onset of aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot 
be reached without resort to 
speculation, he or she should so 
indicate in the examination report.  

5.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board 
for final adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).


